       Case 1:20-cv-00196-NONE-SAB Document 37 Filed 09/18/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS EUGENE GRAY,                            )   Case No.: 1:20-cv-00196-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER DIRECTING DEFENDANTS TO FILE
13          v.                                          A RESPONSE TO PLAINTIFF’S NOTICE
                                                    )   REGARDING SETTLEMENT CONFERENCE
14                                                  )   BY SEPTEMBER 23, 2020
     KEN CLARK, et.al.,
                                                    )
15                                                  )
                    Defendants.                     )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Thomas Eugene Gray is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          This case is currently set for video settlement conference before Magistrate Judge Barbara A.
21   McAuliffe on October 1, 2020, at 9:30 a.m.
22          On September 17, 2020, Plaintiff filed a notice indicating that he is scheduled to be transferred
23   from California State Prison-Corcoran to California State Prison, Los Angeles County on September
24   25, 2020. (ECF No. 36) Plaintiff requests to continue the settlement conference in light of his
25   imminent transfer. (Id.)
26   ///
27   ///
28   ///
                                                        1
      Case 1:20-cv-00196-NONE-SAB Document 37 Filed 09/18/20 Page 2 of 2



1             It is HEREBY ORDERED that on or before Wednesday, September 23, 2020, Defendants

2    shall file a response to Plaintiff’s September 17, 2020 notice addressing whether the settlement

3    conference should be continued or proceed as scheduled.

4
5    IT IS SO ORDERED.

6    Dated:     September 18, 2020
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
